Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 1 of 72

PX 2
Exhibits A-I
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 2 of 72

Exhibit A
Case Lidp-cy 0943 Sr @ RR at gii-4 Filed 07/01/20 Page 3 of 72

From: yman (hyman egram.org

Sent: Tuesday, January 16, 2018 10:40:22 AM

To: Pavel Durov (ceo@telegram.org)

Ce: eee eae John Hyman (hyman@telegram.org)
Bcc:

Sar Re: Draper's investment in Telegrar Oa
es Silicon Valley
_

Thank you for your interest -is there a good time today to catch up and discuss this in more detail
Regards John

John

On 16 Jan 2018, at 10:27, Pavel Durovy <ceo@telegram.org> wrote:

thank you for your interest in TON.
Lam cc’ing John, Chief Investment Adviser at Telegram. He'll be happy to provide more details.

On Tue, Jan 16, 2018 at 06:27 SS wrote:

Hi Pavel,

Heard you just expanded the round. Weare shareholder and coin holders in five (QTUM, VEN, ELF, ...) of top
ten blockchain companies in China, and believe we can be strategic in your expansion into the global
exchange business.

Also, we are investing into sovereign relationships that will give permanent legal frame work to blockchain
companies to operate globally. | can tell you more aboutit. Land based government will have some
competition.

We don’t need a lot of allocation, just a $20M symbolic investment so we have some stake in the
transformation.

Look forward to hearing from you.

043
i= Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 4 of 72

om

Sent: Saturday, January 13, 2018 8:17 PM
To: Pavel Durov <ceo@telesram-_org>

Subject: Re: Se investment in Telegram C0, in Silicon

Valley

Thanks Pavel, how big is the first round and is there a second round coming up? Terms? Thanks
Sent from my iPhone

On Jan 13, 2018, at 4:00 PM, Pavel Durov <ceo@ielegram org> wrote:

=

It's good to connect. We'd love to have you, but the first round is already closed due to a
heavy oversubscription.

Thank you for the invitation to the conference. Unfortunately, I'l] have ta pass as I'm
already committed to be in Davos on this date.

Best,

Pavel

On Sat, Jan 13, 2018 at 11:42 PM ee 0c:

Dear Pavel and Nikolai,

First of all, lam a user and fan of your platform since mid last year
Product kicks ass.

My partner and I are interested in investing in your ICO. As
you know, has , and we are the
most active investor in the crypto space. Our portfolios melude Coinbase,

Ledger, Tezos, Bancor, VeChain, Aragon, to name a few. And we
incubated es largest chain in China.

044
Case ah aevsOonredattk caocument 247-4 Filed 07/01/20 Page 5 of 72

    
  

Finally, in San

Francisco.

     
  
         
    

It would be my pleasure to have you keynote. Both
Litecoin, Ripple, QTUM, NEO,

Plus managing partners from traditional venture funds -

 

VEN, Monero,

  

just tonameafew. AS you know,
been investing in Silicon Valley for a long time, so the conference will
have all of our main stream investors, who T think should have strong
interests in Telegram.

Talk soon,

045
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 6 of 72

Exhibit B
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 7 of 72

From: John Hyman | mailto:hyman@felegram org]
Sent: Tuesday, January 16, 2018 9:32 PM

 

It was good speaking to you today -please find attached a letter we sent to all prospective investors yesterday with an
update on the transaction .

Could you please fill out the attachment and we will see what we can do re allocation

We would like to update you on where things stand with the Telegram Open Network (TON) private placement and
where the process will go from here.

We are humbled by the great reception you and other investors have given to TON and the offering. At the close of
our process to gather expressions of interest, we have received expressions of interest for over US$3.75 billion of
Grams from approximately one hundred investors. Of equal relevance is the broad and balanced distribution of
investor interest. We are on track to achieve an equally distributed holder base between Asia, Europe and the United
States.

The combination of the scale and quality of the demand has led us to rethink our strategy for both this transaction
and the next round.

We have decided to increase the volume of this round to US$850 million, distributing 45% of the total supply.
Based on the formula in the White Paper, this results in a price of US$0.37756101 per Gram. We selected this
offering size not only to give us sufficient capital to develop TON and the associated functionality within Telegram
Messenger over the next number of years, but also to facilitate an allocation process that will ensure that every
investor that participated in it and is eligible to receive an allocation will receive one. Throughout the process we
have emphasized the importance of Grams being widely distributed, which we believe will allow Grams to function
as a decentralized currency.

In terms of the next round, we expect that it will start in mid-March 2018, and we expect that it will be sized at
US$1.15 billion. In this round, Grams will be offered on a private placement basis in exchange for fiat currency. All

a 037
investors in this KARRI WAP peycRRE32 TRE SG mPPEEMEALSE fonE HAGE OLRO the 809-2 Obrée per Gram sold

in the round, as per the formula in the White Paper). As an illustration, ifthe round is US$1.15 billion, the price to
investors will be approximately US$1.45 per Gram. Grams issued through this round will not be subject to any lock-
up provisions.

Below you will find a document that confirms your indication of interest based on these revised terms. We would.
like this returned by close of business in your region on January 17th.

Thereafter the anticipated process is as follows:

* Wednesday 17 January (COB) @ Deadline for you and other investors to submit their signed indication of
interest (attached below).

* Thursday 18 January<x-apple-data-detectors://8> @ Indicative allocations and purchase agreement sent to
investors along with a process letter.

* Thursday 25 January<x-apple-data-detectors://9> € Deadline for investor acceptance and signature to purchase
agreement.

* By Friday 9 February<x-apple-data-detectors://10> € Payment and closing of all purchases.

Thank you for your interest in TON and the offering.

Kind regards,

John Hyman
<Telegram - Indication of Interest.pdf>

<Telegram Whitepaper .pdf>

SE 032
 

yt lan
Ma Dae

 
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 10 of 72

Table of Contents

Introduction
Problem Statement
Outline of the Vision
A Brief History of Telegram
Telegram Open Network (TON)
TON Blockchain
Infinite Sharding Paradigm
Instant Hypercube Routing
Proof-of-Stake Approach
2-D Distributed Ledgers
TON Platform
TON Storage
TON Proxy
TON Services
TON DNS
TON Payments
Telegram Messenger-TON Integration
Light Wallet
External Secure IDs
Ecosystem
Bot Platform
Groups and Channels
Digital Content and Physical Goods
A Gateway to Decentralized Services
Uses of TON as a Cryptocurrency
Roadmap
Token Distribution
Use of Funds
Governance
Team
Founders
Other Notable Tearn Members

(v)

owou 6 Oe G8 hMP ON NN SN ww Ww

a ee ee ee ee ee ee ee a ee |
ou Oo 28 NN wm Fw WN NWN NN = © 6

ee
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 11 of 72

Introduction

Cryptocurrencies and other blockchain-based technologies have the potential
to make the world more secure and self-governed. However, to this day,

no consensus-backed currency has been able to appeal to the mass market
and reach mainstream adoption.

This paper outlines a vision for a new cryptocurrency and an ecosystem capable of meeting the
needs of hundreds of millions of consumers, including 200 million Telegram users.

 

Launching In 2018, this cryptocurrency will be based on multi-blockchain Proof-of-Stake system —
TON (Telegram Open Network, after 2027 The Open Network) — designed to host a new generation
of cryptocurrencies and decentralized applications.

The protocol and other components of TON are described in detail in the Technical White Paper, while this document focuses

ona general overview of the proposed technology and its uses

Problem Statement

Bitcoin has established itself as the «digital gold», and Ethereurmn has proved to be an efficient
platform for token crowd sales. However, there is no current standard cryptocurrency used for the
regular exchange of value in the daily lives of ordinary people. The blockchain ecosystem needs

a decentralized counterpart to everyday money — a truly mass-market cryptocurrency.

Vv) 3

Yee
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 12 of 72

Despite their revolutionary potential, existing cryptocurrencies lack the qualities required to attract
the mass consumer. There are three main hurdles in today's environments:

The established blockchain networks — Bitcoin and Ethereum — play important

&) roles in the ecosystem, but don’t have the capacity to replace VISA or Mastercard.
In their current architecture they are limited to a maximum of only 7 transactions
per second for Bitcoin and 15 transactions per second for Ethereum, resulting
in insufficient speeds and higher transaction costs.

Regular users starting to engage with Bitcoin and similar technologies often get
confused when trying to buy, store, and send their coins,

©®
wy The market of goods and services that can be bought with cryptocurrencies
is limited, and the demand for crypto-assets comes mainly from investors,
not consumers.

The current state of blockchain technology resembles automobile design in 1870: it is promising and
praised by enthusiasts, but inefficient and too complicated to appeal to the mass consumer, As a
result, no cryptocurrency or decentralized platform has gone truly mainstream, and centralized

solutions continue to dominate the market,

Outline of the Vision

Exchanging value should be as easy as exchanging information, and blockchain technology offers
the ideal foundation to make this a reality. To reach mainstream adoption, a cryptocurrency —
and its underlying blockchain design and ecosystem — requires;

Speed and scalability that allows for processing millions of transactions per
second and accommodating hundreds of millions of active users and millions

of applications.

 

and transfer value, as well as use decentralized apps in a natural way.

An engaged user base that serves as the pre-existing critical mass necessary
for the ecosystem to grow and eventually become adopted by hundreds of millions

Ez Intuitive user interfaces that enable an average user to easily buy, store,
2 of users.

 

(v)
T

>> ss
Case 1:19-cv-09439-PKC Document|247-4 Filed 07/01/20 Page 13 of 72

Telegram is uniquely positioned to establish the first mass-market cryptocurrency
by providing a platform that combines these properties.

Telegram will use its expertise in encrypted distributed data storage to create TON, a fast and
inherently scalable multi-blockchain architecture. TON can be regarded as a decentralized
supercomputer and value transfer system. By combining minimum transaction time with maximum
security, TON can become a VISA/Mastercard alternative for the new decentralized economy.

The Telegram Team will rely on its 10-year experience in building user-friendly interfaces for
tens of millions to create light wallets, exchanges, and identification services that will allow users
to get on board with cryptocurrencies in an intuitive way.

Integrated into Telegram applications, the TON wallet will become
the world's most adopted cryptocurrency wallet.

Telegram will leverage its existing ecosystem of communities, developers, publishers, payment
providers, and merchants to drive demand and value for TON cryptocurrency. A whole new
economy saturated with goods and services sold for cryptocurrency will be born — similar

to WeChat's fiat-based marketplace, but not confined to a centralized service.

A Brief History of Telegram

Telegram was founded in 2013 by libertarians to preserve freedom through encryption. The
project has declared not-for-profit goals and remains independent and self-funded. Like
Wikipedia, which for years has been a role model for the Telegram founders’, Telegram has

chosen a .org domain to emphasize its non-commercial status.

The physical infrastructure of Telegram reflects its founders’ belief in larger decentralization,
Telegram deploys a distributed server infrastructure to synchronize encrypted data across multiple
independent server clusters spread across different continents and jurisdictions.

The resulting combination of speed, encryption, and independence attracted millions of users
within a few months after the project's launch* in 2013. Telegram kept evolving with an average
of 12 major updates a year, By February 2016, it had 100 million monthly active users and was
delivering 15 billion messages daily.

1, Founder of Facebook for Russia donates $1M to Wikipedia at DLD.
2. Why Telegram has become the hottest messaging app in the world,

(v) 5

ee

a Mie2s9
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 14 of 72

In October 2017, Telegram reached 170 million monthly users, delivering 70 billion messages every
day.* At least 500 000 new users join Telegram daily, At this rate, the service is expected to hit
200 million monthly users in Q1 2018, These users can provide the required critical mass to push

cryptocurrencies towards widespread adoption. ‘VW

3, Push notifications delivered on iOS and Android devices daily,

2290
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 15 of 72

Telegram
Open Network (TON)

Because taking cryptocurrencies mainstream in 2018 would not be possible using the
existing blockchain platforms,* Telegram co-founder Dr. Nikolai Durov set out to find
a novel solution to meet the speed and scalability required for mass adoption. His
research resulted in the design for the Telegram Open Network — a fast and secure
blockchain and network project.

BLOCKCHAIN V PLATFORM

TON

TON Blockchain

At the core of the platform is the TON Blockchain — a scalable and flexible blockchain architecture®
that consists of a master chain and up to 2° accompanying blockchains. Below are some notable
design choices that allow the TON Blockchain to process millions of transactions per second.

W Infinite Sharding Paradigm
To achieve scalability, TON has built-in support for sharding: TON blockchains can

automatically split and merge to accommodate changes in load. This means that new blocks
are always generated quickly and the absence of long queues helps keep transaction costs
low, even if some of the services using the platform become massively popular.

See «/nfinite Sharding Paradigm», 2.1.2.

4. See sections 2.8 and 2.9 in the Technical White Paper for a comparison of blockchain projects.
5. See section 2 in the Technical White Paper.

@)

2291
 

mM Instant Hypercube Routing
TON blockchains use smart routing mechanisms to ensure that transactions between any two

blockchains will always be processed swiftly, regardless of the size of the system. The time
needed to pass information between TON blockchains grows logarithmically with their number,

Lad

so scaling to even millions of chains will allow them all to communicate at top speed.

See «Hypercube Reuting» and «instant Hypercube Routing», 2.1.4, 2.4.79, 2.4.20,

Proof-of-Stake Approach

TON uses a Proof-of-Stake approach in which processing nodes («validators») deposit stakes
to guarantee their dependability and reach consensus through a variant of the Byzantine Fault
Tolerant protocol, This allows TON to focus the computing power of its nodes on handling
transactions and smart contracts, further increasing speed and efficiency.

See «Proof-Of-Stake Approach», 2.1.16, 2.6

2-D Distributed Ledgers
TON can «grow» new valid blocks on top of any blocks that were proven to be incorrect to
avoid unnecessary forks. This self-healing mechanism saves resources and guarantees that

valid transactions will not be discarded due to unrelated errors.

See «Account chainse, 2.1.1, 2.1.97,

2292
 

TON Platform

As a multi-blockchain project, TON requires sophisticated network protocols — such as the TON
P2P Network used to access the TON blockchains® — that can be reused to give a significant boost
in flexibility to the platform. The following components are scheduled to be released after the TON

Blockchain core and will further increase the potential uses of the TON infrastructure.

=4 TON Stora ge

TON Storage is a distributed file-storage technology, accessible through the TON P2P
Network and available for storing arbitrary files, with torrent-like access technology and
smart contracts used to enforce availability. This component not only enables storage services
akin to a distributed Dropbox, but also paves the way for more complex decentralized apps that

require storing large amounts of data, such as Youtube — or Telegram.

See «TON Storages, 4.1.8 and «1s it possible to upload Facebook into blockchain?» 2.9.13

STON Proxy

od
TON Proxy is a network proxy/anonymizer layer used to hide the identity and IP addresses

of TON nodes. Similar to I’P (Invisible Internet Project), this layer can be used to create
decentralized VPN services and blockchain-based TOR alternatives to achieve anonymity and
protect online privacy. In conjunction with the TON P2P Network and TON DNS, TON Proxy
can make any service, including Telegram, effectively immune to censorship.

See «TON Proxy», 3.7.6, 4.7.6

6, See «TON Networking», Section 2 of the technical whitepaper.
Vv) 9

ee
<o

@

 

Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 18 of 72

TON Services

TON Services provides a platform for third-party services of any kind that enables
smartphone-like friendly interfaces for decentralized apps and smart contracts, as well as a
World Wide Web-like decentralized browsing experience.

Sea «TON Services and Applications», 4

TON DNS

TON DNS is a service for assigning human-readable names to accounts, smart contracts,
services, and network nodes. With TON DNS, accessing decentralized services can be similar

to viewing a website on the World Wide Web.

See «TON DNS», 4.3.1, 4.3.2, 4.3.3

TON Payments

TON Payments is a platform for micropayments and a micropayment channel network. It
can be used for instant off-chain value transfers between users, bots, and other services.
Safeguards built into the system ensure that these transfers are as secure as on-chain
transactions.

See «TON Payments», Lightning-style off-chain transactions, 5

All these services can be integrated with third-party messaging and social networking applications,
uniting the centralized and the decentralized worlds. V

2294
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 19 of 72

Telegram Messenger-TON
Integration

Telegram-TON integration will provide a clear path to cryptocurrencies for millions
of people. Telegram Messenger will not only serve as an example of the possibilities
offered by integrating with TON, but will also add unique features to the TON
platform, leveraging Telegram’'s massive user base and developed ecosystem.

Light Wallet

The TON architecture supports light clients that can run on mobile devices without consuming
significant resources. TON light wallets will be built into Telegram applications, allowing millions of
users to store their funds securely in the TON blockchain. The wallet owners will be the sole holders
of the corresponding encryption keys.

See «Merkle proofs», 2.3.11; «Light wallet and TON entity explorer», 4.3.19

Telegram mobile and desktop applications with integrated wallets will also double as TON clients,
enabling secure transfers of value within the TON blockchain and interaction with TON smart
contracts and applications. Telegram will offer streamlined interfaces for sending value to contacts
and paying for purchases in TON,

See «TON DNS use cases», 4.3.2; «Light wallet and TON entity explorer», 4,3,19; TON Payments, 5.

Integrated into Telegram applications, the TON-Telegram wallet will instantly become the world's

most adopted cryptocurrency wallet.

The TON coins exchanged by Telegram users will be called «Grams» and denoted by the TON
triangular symbol or the “# gern emoji. The Gram will serve as the principal currency for the in-app
economy on Telegram, and, like any other cryptocurrency, will be available for external use.

VW

(4)

2205
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 20 of 72

External Secure IDs

According to Tokenmarket, 84 percent of blockchain-based projects have an active Telegram
community, more than all other chat applications combined.’ Forbes and other media outlets have
called Telegram the «cryptocurrency world’s preferred messaging app» and «as ubiquitous to the

cryptocurrency world as Snapchat is to a teenager».”

OFFICIAL ICO Past 238 projects
DISCUSSION GROUPS ® Current 79 projects
@ Upcoming 113 projects
84%
78%

   

64%

57%

53%

aig 3% 5%

© TELEGRAM Me SLACK J piscorp

 

Based on data from Tokenmarket. net for Oct 2017.

Because the majority of actors in the new digital economy already have active Telegram accounts,
itis natural for Telegram to offer a secure universal ID. After passing KYC-AML on Telegram

once, users will get a virtual passport to log into services that require user verification, thereby
eliminating a major point of friction for anyone engaging with crypto-assets.

All private data (such as passport scans) will eventually be stored end-to-end encrypted with a key
known only to the owners. Telegram’s distributed servers (and later the TON Blockchain) will

have no access to this information, but will instead store a hash of the value to be able to confirm
that the data was verified when the user obtained their secure ID, Third parties will be able to add
further verifications to these virtual passports.

7. Data from Tokenmarket, as of October 2017.
8. Russia Fines Cryptocurrency World's Preferred Messaging App, Telegram.

(v) 12
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 21 of 72

Ecosystem

Telegram's existing ecosystem will offer simple ways of buying the TON coins (Grams), and a range
of services to spend them on, driving demand and fundamental value for the cryptocurrency.

Bot Platform

As of October 2017, more than 800 000 unique third-party bots are regularly used by 52
million Telegram users. These bots can already accept credit card payments from users in 200
countries via eight providers connected to the Telegram Payments Platform.® In the future, by
using their verified IDs in conjunction with bots that accept credit cards, Telegram users will be
able to buy and exchange cryptocurrencies in a frictionless and legally compliant way.

Telegram will provide a unified entry point for users willing to connect with bots that offer
exchange services, effectively creating a competitive market.

CO Groups and Channels

The Telegram ecosystem includes millions of public group chats reaching up to 30 000
members and broadcast channels, the largest of which have several million subscribers.
Telegram’s public broadcast channels generate over 30 billion views by 80 million users each
month. Creators of large channels currently try to monetize them by posting advertisements
or promoting other channels and groups. However, they presently lack the necessary tools to
formalize their transactions with advertisers.

To fix this, Telegram will launch a TON-based ad exchange where parties interested in
promoting their projects can connect with the relevant channel owners and negotiate a price
in a transparent and fully automated way. All accompanying transactions will be made in
Grams on a per-view or per-click basis, with the necessary statistics and guarantees provided
to all parties.

EE Digital Content and Physical Goods

Bots, channels, and groups provide a ready market for paid content and subscription services.
Users will be able to support publishers and content creators by making donations or paying
for exclusive access. Bots can act as virtual storefronts and accept orders for the delivery of
physical goods. Telegram’s in-app economy will supply the TON market with a wide range of
goods and services that can be obtained with TON coins.

9, Bot API Payments: https://core.telegram.org/bots/payments,

(?v) 13

_

2297
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 22 of 72

 

 

A Gateway to Decentralized Services

 

 

 

 

 

 

Telegram will offer a searchable registry of decentralized services from its applications,
providing a list of the most popular apps, as well as recommendations based on the user’s
history of choices, These steps can make Telegram a gateway to blockchain-based projects
for the masses — similar to how Google Play and the App Store currently work for centralized
applications. W

Uses of TON
as a Cryptocurrency

In addition to payments for all digital and physical assets sold by individual
merchants within the Telegram ecosystem and on other projects integrated with
TON, the TON coins (Grams) will be used as:

>» Commission («gas») paid to TON nodes («validators») for processing transactions
and smart contracts;

» Stakes deposited by validators to be eligible to validate transactions and generate
new blocks and coins;

» Capital lent out to validators in exchange for a share of their reward;

> Voting power required to support or oppose changes in the parameters
of the protocol;

» Payment for services provided by apps built on the platform (TON Services);
» Payment for storing data securely in a decentralized way (TON Storage);

» Payment for registering blockchain-based domain names (TON DNS) and hosting
TON-sites (TON WWW);

> Payment for hiding identity and IP addresses (TON Proxy);

> Payment for bypassing censorship imposed by local ISPs (TON Proxy).

All of these services can be free for the users since the application owners may choose to cover the
corresponding fees, and adopt a freemium or an advertisement-based business model. \V

(v) “

—-
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 23 of 72

Roadmap

The TON and Telegram technical roadmaps include the following milestones:

Q3 2013
Q2 2015
Q2 2017
Q2 2017
Q12018
Q2 2018
Q3 2018
Q4 2018
Q4 2018
Q12019

Q2 2019

 

Launch of Telegram Messenger and the Telegrarn API
Launch of the Bot API and Platform

Launch of the Payments Platform

Start of the develo pmen tof TON

Launch of Telegram External Secure ID

Launch of the Minimal Viable Test Network of TON
Testing and security audits of TON

Deployment of the stable version of TON

Launch of Telegram Wallet

Creation of TON-based economy in Telegram

Launch of TON Services, TON Storage, and TON Proxy

Telegram will also continue shipping monthly product updates that are not related to TON. V7

15).

M2299
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 24 of 72

Token Distribution

To obtain the resources required to make TON a reality, Telegram is launching a token
sale in Q1 2018. The token sale will likely use a SAFT'” to be converted 1:1 to native
TON tokens (Grams) after the deployment of the TON Blockchain in Q4 2018.

*

The total supply of native TON tokens (Grams)
will equal 5 billion.

 

After the TON Blockchain is fully deployed, the annual inflation rate derived from the fundamental
parameters of TON is projected at two percent. This inflation represents a payment made by all

members of the community to the validators for keeping the system functional.

See «Validators», 2.6.1, «Original supply, mining rewards andinflation», A.3

Four percent of the supply (200 million Grams) will be reserved for the development team with a
4-year vesting period. During the initial stage of active TON development, at least 52 percent of
the entire supply will be retained by the TON Reserve to protect the nascent cryptocurrency from
speculative trading and to maintain flexibility at the early stages of the evolution of the system.
The remaining 44 percent (2.2 billion Grams) can be sold in accordance with the formula below:

p, = 0.1 x (1+ 10°°)" USD

The price of the first token to be sold will be approximately 0.1 USD, with and each successive
token will be priced one billionth higher than the previous one. As a result, the additional supply

10. See the SAFT Project.

Vv: 16

Eo
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 25 of 72

coming from the TON Reserve will always be more expensive than the price paid by any of the
existing buyers."' This structure should allow the market to define the fair price and volume for the
token sale.

A bulk pre-sale of TON tokens to a group of institutional investors for a fiat currency is possible
under the average price per token or higher, depending on the vesting period and the volume
of the transaction. VY

1.1 + price per token, § 2.2

0.9
0.8
O07
0.6
0.5
0.4
0.3

0.2

 

0.1 :
tokens sold, bin —>

0.5 1 15 2 : 25

 

 

potentially
sold investors

 

4%
4-year vesting

by developers 5 2 % o—_______ “tained

by the TON Reserve

11, See section A.4in the Technical White Paper, «Original price of Grams».

7

a 2301
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 26 of 72

Use of Funds

Funds raised during the Telegram ICO will be used for the development of Telegram
and TON and for the ongoing expenses required to support the growth of the
ecosystem.

More than 80 percent of collected funds will be spent on equipment, bandwidth,
colocation, and user verification costs, The rest will be allocated for wages, offices, and legal
and consulting services,

CES 2. =

The annual budget of Telegram in 2017 amounted to $70 million, out of which $62 million were
spent on equipment, bandwidth, colocation, and user verification costs. Telegram's spending is
projected at $400 million in the next three years (approximately $100 million in 2018, $130 million
in 2019, and $170 million in 2020). A total spending of about $620 million to support continuing
organic user growth should allow Telegram to reach one billion active users by January 1, 2022. V

MAU, mln Budget, $ mln

675 220

170

450
130

300 100

200

150

  

2014 2015 2016 2017 2018 2019 2020 2021 2014 2015 2016 2017 2018 2019 2020 2021

18

E302
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 27 of 72

Governance

The founders of Telegram will be responsible for the efficient use of funds resulting
from any sale of tokens from the TON Reserve. Over time, all responsibilities related
to TON and its Reserve will be transferred to the TON Foundation, a not-for-profit
organization.

By 2021 the initial TON vision and architecture will have been implemented and deployed. TON will
then let go of the «Telegram» element in its name and become «The Open Network».

From then on, the continuous evolution of the TON Blockchain will be maintained by
the TON Foundation.

Telegram will serve as a launch pad for TON, ensuring its technological superiority and widespread
adoption on the initial stages, but the future of TON is in the hands of the global open-source
community. \Y

Telegram Open Network —————— > The Open Network

Vv) 19

303
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 28 of 72

Team

Telegram has a world-class team of 15 developers that were selected from thousands
of contenders over the last ten years. To become part of the team, each of its current
members had either to win in the world’s top programming contests or to take the
first place in one of the nationwide multi-level coding competitions held by the
founder of Telegram.

Core team members have ten years of experience in building scalable projects for tens of millions
of users. Before building Telegram, they created (J VK, the largest Europe-based social network with
more than 100 million active users, which still enjoys a dominating share in its local markets.

The Telegram backend team, which has an unparalleled ratio of winners of worldwide

coding competitions, specializes in creating secure data storage engines for distributed server
infrastructures. All networking, cryptographic, and database engine software running on thousands
of Telegram servers is custom-built by these developers.

Founders

Dr. Nikolai Durov

Phd (Bonn University), Phd (Saint-Petersburg State University)

» 2013-present: Co-founder, CTO, Architect, Lead C/C++ Engineer at Telegram. Built
MTProto and Telegrarm's distributed data storage engines;

» 2006-2013: Co-founder, CTO, Architect, Lead C/C++ Engineer at VK. Built data storage
and networking software.

Awards
» Absolute World Champion in Programming (2000, 2001) — one of ten people
in history to win the ACM International Collegiate Pragramming Contest twice;
» Gold Medals in International Mathematical Olympiads (1996, 1997, 1998);
» Gold and Silver Medals in International Olympiads in Informatics
(1995, 1996, 1997, 1998).

Nikolai is a renowned mathematician and a world-class programmer, uniquely combined
in one person. At the age of 8 Nikolai already solved cubic equations.’ He started coding

2. Nikolai was invited to demonstrate this skill on the main TV channel of Italy, where the Durovs
lived at the time.

\V) 20

2 304
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 29 of 72

at 9, and by 13 he built a full-fledged operating system for Intel 80386 microprocessors in
x86 assembly language. While spending summers in Siberia without access to a computer,
1-year old Nikolay filled hundreds of pages with x86 assembly code, creating programs such
as a Forth interpreter entirely on paper. As a CTO and guru in distributed systems, he scaled
VK and then Telegram to tens of millions of daily users, In 2014 Nikolai became interested in
Bitcoin and related technologies, His research on these topics culminated in TON’s Technical
White Paper, where he summarized the advancements of blockchain technology and
proposed a novel architecture for scalable decentralized ledgers.

Pavel Durov
>» 2013-present: Co-founder, CEO, Product Manager at Telegram;
» 2006-2013: Co-founder, CEO, Product Manager, Lead Developer at VK.

 

Awards
> The most promising Northern European leader under 30 (2014),"*
» Young Global Leader by the World Economic Forum (2017).*

Pavel first gained international recognition for founding VK, which under his leadership
commanded a 70 percent market share in Russia, Ukraine and Belorussia, eclipsing Facebook
and other competing social networks. An outspoken libertarian, he published free market
manifestos urging the Russian government to deregulate and decentralize the country's
economy, Pavel was forced to sell VK and leave Russia in 2014 after a clash with the
government over his users’ privacy and freedom of speech.

Pavel started coding at 10, and at 11 he already created his first multiplayer strategy
game. As a teenager, he built popular online communication tools for fellow students. At
21 he single-handedly coded the first version of VK, Pavel founded Telegram and became
interested in cryptocurrencies in 2013, when he spent $1.5 million of his savings on Bitcoin
that he halds to this day.

13. VKontakte's Founder Pavel Durov the Most Promising Northern European Leader Under
the Age of 30
14. Young Global Leader, Class of 2077,

(Tv)
VW) 21

a 2305
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 30 of 72

 

 

Other Notable Team Members

Aliaksei Levin

» 2013-present: C/C++ Engineer at Telegram. Developed distributed data storage engines,
client cross-platform Libraries, and the bot API;

» 2010-2013: C/C++ Engineer at VK. Built data storage engines and created the custom
programming language KPHP for high-level backend developers.

Awards

» Gold Medal, ACM International Programming Contest World Finals (2011);

> Silver Medal, ACM International Programming Contest World Finals (2010);

> First Prize, International Mathematics Competition for University Students (2009);
» Gold Medal, First Place, International Mathematical Olympiad (2005);

>» Silver Medal, International Mathematical Olympiad (2004),

Vitalik Valtman

» 2013-present: C/C++ Engineer at Telegram, Developed networking and data storage
engines;

» 2010-2013: C/C++ Engineer at VK. Developed networking and data storage engines,

Awards

» Silver Medal, ACM International Programming Contest World Finals (2006);
» 4th place, Top Coder Open;

» 4th place, Top Coder Collegiate Contest.

Arseny Smirnov

» 2013-present: C/C++ Engineer at Telegram. Developed server data storage engines, client
cross-platform libraries, and bot AP|;

» 2010-2013; C/C++ Engineer at VK. Developed data storage engines and created the
custom programming language KPHP for high-level backend developers.

Awards
» Gold Medal, ACM International Programming Contest World Finals (2011);
» Silver Medal, ACM International Programming Contest World Finals (2010).

GR 2306
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 31 of 72

 

John

» 2014-present: Client C++ Engineer at Telegram.
Single-handedly built Telegram Desktop;

» 2007-2013: Lead backend/frontend Engineer at VK
after winning a nationwide contest In JS.

 

DrKlo

» 2014-present: Android Engineer at Telegram after
winning a nationwide contest in Android Java. Built
Telegram for Android;

» 2012-2013: iOS Engineer at VK after winning a
nationwide contest in Objective C,

 

Grisha

» 2016-present: Cross Platform Developer
at Telegram. Builds voice calls;

» 2010-2016: Android Engineer at VK after winning
a nationwide contest in Java for Android. Single-
handedly built the VK app for Android.

 

Ilya

» 2013-present: iOS/Swift Engineer at Telegram after
several winning a nationwide contest in Objective
C. Built multiple features for Telegram iOS.

 

Igor

> 2014-present: Lead Backend Engineer at Telegram.
Built the entire Telegram API for client apps;

» 2007-2013: Lead backend/frontend Engineer at VK
after winning a nationwide contest in |S.

 

Peter

> 2014-present: iOS/Swift Engineer at Telegram.
Built Telegram for iOS (Objective C). Built Telegram
Beta for iOS (Swift);

> 2012-2013: iOS Engineer at VK after winning a
nationwide contest in Objective C.

 

Kolar

» 2014-present: Backend/Frontend Engineer at
Telegram. Built the Instant View Platform, the
Translations Platform, telegra.ph, telesco.pe, etc.;

> 2010-2013: Lead backend/frontend Engineer at VK
after winning a nationwide contest in JS.

 

Igor

» 2012-present: Infrastructure Architect at Telegram.
Scaled Telegram to tens of thousands of servers;

> 2008-2013: Senior System Engineer. Scaled VK
to tens of thousands of servers.

oS)
WV 23

2307
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 32 of 72

Exhibit C
From: Case Sci | Filed 07/01/20 Page 33 of 72

Sent: Wednesday, January 24, 2018 6:39:28 PM
To: Do

Ce: John Hyman (hyman@telegram.org)

Bcc:

Subject: Re: Telegram Private Placement Update

On 24 Jan 2018, at 18:35, a vote:

Hilam out. all good. For another year :). What’s your number? Th

Sent from my iPhone

On Jan 24, 2018, at 7:11 AM, John Hyman <hyman@telegram.org> wrote:

That’s a good time for me
Good luck with !!

On 24 Jan 2018, at 15:0) wrote:

Sure! May I give you a call after my ae: Should end around

10:30am my time. Hopefully not too late inthe UK. Thank you.

Sent from my iPhone

On Jan 24, 2018, at 12:08 AM, John Hyman <hyman@telegram.org> wrote:

Thanks for the update
Can we have a quick chat today regarding the information please
let me know what’s good for you

On 24 Jan 2018, at 073 wrote:

Hi John,

We finished our technical diligence on the WP.
Everything looks good.

Our lawyer is working filling out the KYC, etc. | should
give you some feedback in the next 24 hours.

In the meantime, do you have detailed information on
the user statistics? User stats by geographies: New user
growth, attrition, active users, messages/users, etc. no
need to create new documents just forme. Please share
whatever you already have to help us have a better feel.

63
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 34 of 72

Thank you.

From: John Hyman [mailto:hyman@telegram.org]
Sent: Thursday, January 18, 2018 4:24 PM

To:

Ce: ceo @telegram.org; Ilya Perekopsky
<perekopsky@telegram.org>; Shyam Parekh
<shyam@telegram.org>

Subject: Telegram Private Placement Update

Dear

Thank you for the support you have shown to the
Telegram Open Network and for cominitting to
subscribe for Grams in the Pre-Sale.

In response to your interest, we are proposing an
allocation of 10 million USD and look forward to
completing this subscription with you. Attached you
will find a document outlining the process from now
until payment and also containing the purchase
agreement, along with an updated copy of the primer,
technical white paper, and risk factors.

Once again, we thank you for your support. Please
feel free to reach out to us if you require any guidance
during the remainder of the process.

Regards,
John

64
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 35 of 72

Exhibit D
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 36 of 72

Telegram Short Summary

Telegram 7E 2016 F 2A}, CHA LIZ AAP, BAR
i& 150 144A fa B.

MIB 201747 10H, AiR A PIAP 1.712, BA AIK 700 1Z
45

Tiki ma, BEA RHA SOFA, FIC, ££ 2018
“EZR, AGA Paik By 2 12.

WHA Telegram R7iM 4H KEELE G, 4ATon Network,
KATE R Grams. RBS 501%, HA 444th (22 (24) AA
Fue.

ARBRE AP HE :

A seh Tit wt 8.5 (C5270, 722A 9 A ALIFE.
5 Fe PTT RE 11.5 15270, 3 A 20 Het.
PASE — FEAR bE 20 152 7C

A, FECT YA 0. 37756101 USD/Gram, #1 UTA 1. 45
USD/Gram (&E ALE IRD A 100 W570) «

WT FALSE HC ot er EIA 18 SA, BPs ee Ee
EGA Ta]. SERRE LAG, BE —-ZE RE AAA 25%.

Ms 2098
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 37 of 72

HEMI ATG, -ERETE 6 SA Z)e Ee, FR BE 1 ROR OMIA
Gram {Ri.

 

 

 

 

 

 

SLA MAU (MEL MAU et 7 4r4 {EL
WhatsApp 44 Fe oe 4.344 MAU - 190 (Z(H {4
Line 57 ES 1.7544 MAU - 100 (Z(t {Ef
Kakao 140 #4 5-75 MAU - 70 12, ftite
Snapchat 100 24 167 (24518.

 

 

 

 

*D\ WhatsApp WAH (44 USD/MAU) it, Telegram OF
A 1.7 1Z MAU XT DY EA 74. 8 (C5 az

Ms 2099
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 38 of 72

Telegram Short Summary

In February 2016, Telegram already had 100 million monthly active users sending 15
billion messages each day.

As of October 2017, monthly active users have reached 170 million and are sending 70
billion messages each day.

According to reports, there are 500,000 new users each day. At this growth rate, the
number of monthly active users could reach 200 million in the first quarter of 2018.

Telegram has recently accounced an all new block chain platform called Ton Network,
issuing tokens called Grams. The total number of tokens is 5 billion. Of these, 44% of the tokens
(2.2 billion tokens) are to be sold.

Tokens will be sold in two rounds:

A private placement round expected to raise US$850 million, with a cutoff of February 9.
A second round expected to raise US$1.15 billion, with a cutoff of March 20.

The two rounds are to raise a total of US$2 billion.

The private placement round will have an average price of 0.37756101 USD/Gram and
the second round will have an average price of 1.45 USD/Gram (the minimum amount for each
will be US$1 million).

The lock-in period for private placement round investors will be 18 months, which will

include a period of waiting for the main chain to go on-line. Once the main chain goes on-line,
25% will be unlocked each quarter.
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 39 of 72

In can be presumed that once the main chain goes on-line in six months, it will take another year
to release the Gram tokens in batches.

 

 

 

 

 

 

 

 

Item MAU valuation Valuation corresponding to MAU
WhatsApp US$44 430 million MAU — valuation of 19 billion
Line US$57 175 million MAU — valuation of 10 billion
Kakao US$140 50 milliiton MAU — valuation of 7 billion
Snapchat US$100 valuation of 16.7 billion

 

*Calculated using the WhatsApp data (44 USD/MAU), the valuation correspnding to Telegram's

existing 170 million MAU is US$7.48 billion.

 
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 40 of 72

STI

Schreiber Translations, Inc
51 Monroe Street
Suite 101

Rockville, MD 20850

P: 301.424.7737

F: 301.424.2336

translation@schreibernet.com

www .schreibernet.com

CERTIFICATION

This is to certify that the attached English
language document, identified a eENs
is a true and accurate translation of the original
Chinese language document to the best of our

knowledge and belief.

Executed this 8" day
of January, 2020

 

51 M-™>e Street, Suite 101

Rockville, Maryland 20850
ATA Member 212207

Schreiber Translations, Inc. uses all available measures
to ensure the accuracy of each translation, but shall not
be held liable for damages due to error or negligence in
translation or transcription.
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 41 of 72

Exhibit E
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 42 of 72

Investment Memo

felegram Open Network —A multi-blockchain Proof-of-Stake system which might be considered
as the 3 generation of blockchain technology

Company Purpose:

TON (Telegram Open Network, or ultimately The Open Network) — designed to host a new
generation of cryptocurrencies and decentralized applications.

Problem:

There is no current standard cryptocurrency used for the regular exchange of value in the daily
lives of ordinary people, The blockchain ecosystem needs a decentralized counterpart to
everyday money — a truly mass-market cryptocurrency.

In the current architecture, Bitcoin and Ethereum are limited to a maximum of only 7
transactions per second and 15 transactions per second. They don’t have the capacity to
replace VISA or Mastercard.

Solution:

To reach mainstream adoption, a cryptocurrency — and its underlying blockchain design and
ecosystem — requires Speed and scalability, Intuitive user interfaces, and An engaged user base.

Telegram will use its expertise in encrypted distributed data storage to create TON, a fast and
inherently scalable multi-blockchain architecture.

The Telegram Team will rely on its 10-year experience in building user-friendly interfaces for
tens of millions to create light wallets. Integrated into Telegram applications, the TON wallet
should become the world’s most adopted cryptocurrency wallet.

Telegram will also leverage its existing ecosystem of communities, developers, publishers,
payment providers, and merchants to drive demand for the TON cryptocurrency,

Competition:

— LitePay (Litecoin)

* Apayment processor of Litecoin where retailers can accept Litecoin payments instantly

*® Allow users to load Litecoins onto a Visa-compatible LitePay card

* Payments processed by LitePay instantaneously and settled directly with banks

e Charge a flat 1% fee per transaction, compared to standard credit card fees which are
around 3%

a e321
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 43 of 72

e It could be a direct competitor of TON’s payment channels

— BitPay (Bitcoin)

e Currently the largest bitcoin payment processor in the world, serving industry-leading
merchants on six continents

e BitPay Card gives bitcoin users a fast way to convert bitcoin into dollars and spend their
funds anywhere Visa is accepted

e Receive settlement for bitcoin payments directly to your bank account in your own
currency, with zero price volatility or risk

Product Development:

Q1 2018: Launch of Telegram External Secure ID

Q2 2018: Launch of the Minimal Viable Test Network of TON

Q3 2018: Testing and security audits of TON

Q4 2018: Deployment of the stable version of TON, and Launch of Telegram Wallet
Q1 2019: Start of a TON-based economy in Telegram

Q2 2019: Launch of TON Services, TON Storage, and TON Proxy

Token Generation Event:

Issuance and sale by a direct or indirect subsidiary of Telegram Group Inc. of a new
cryptocurrency called “Grams”, which will be issued following the development and launch of a
new blockchain platform (the “TON Network”).

Totally raising 2 Billion US Dollar. A maximum of US$850.0 million worth of Grams is available to
be subscribed for in the Pre-Sale, and currently anticipates offering US$1.15 billion worth of
Grams in the Subsequent Sale.

According the pricing formula for Grams, the average price of Gram subscribed for in the Pre-
Sale is $ 0.37756101 US Dollar.

The Purchase Agreement contains a lock-up provision under which each Purchaser in the Pre-
Sale shall agree and undertake that during the period of 18 months from and including the
Network Launch Date.

Team:

Dr. Nikolai Durov, Founder

32°
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 44 of 72

2013-present: Co-founder, CTO, Architect, Lead C/C++ Engineer at Telegram. Built MTProto and
Telegram’s distributed data storage engines.

2006-2013: Co-founder, CTO, Architect, Lead C/C++ Engineer at VK. Built data storage and
networking software.

Pavel Durov, Founder
2013-present: Co-founder, CEO, Product Manager at Telegram

2006-2013: Co-founder, CEO, Product Manager, Lead Developer at VK

Risks and Concerns:

e Legal and Regulatory Factors Relating to Telegram’s Business Model Might Present
Barriers to Success,

e Risks of Government and Private Actions.

e Risks Relating to the Further Development and Acceptance of Blockchain Technology
and Cryptocurrencies.

373
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 45 of 72

Exhibit F
From: Case 1 allelic Filed 07/01/20 Page 46 of 72
rom:

Sent: Tuesday, July 16, 2019 7:18:23 AM

To: a

ce: (Wn
Bcc:

Subject: Re: Liquid - Telegram GRAM

7
| got this info from their website. https://www.liquid.com/gram/

We are working with Gram Asia for the purposes of this sale. Gram Asia is the largest holder of Gram tokens from
Asia, and a trusted partner of Liquid, with a long-standing relationship forged through strong business ties. Gram
Asia supports the TON ecosystem by deploying its considerable capital and vast network of strategic partners to
provide operations in the form of an Incubator, Node, Liquidity and Payment. To foster widespread integration
with the TON ecosystem, Gram Asia works with licensed financial institutions to provide safe, secure and stable
payment gateways for merchants in Asia.

For more information, please see: https://gramasia.com/

Best,

From: Mike Kayamori <mike.kayamori@liquid.com>
Sent: Tuesday, July 16, 2019 14:46

To
Cc:

Subject: Re: Liquid / Telegram GRAM

|

Is there anything in mind?
We do not allow any resale of Gram without the approval of the TON community.

 

If you are interested in selling some of your Gram tokens, I think it is best to wait until) mainnet launch
but if you have other things to discuss, we can doa call.

And yes, looking forward to meeting you in the near future.
kindest regards,

Mike k

On Tue, Jul 16, 2019 at 2:37 Pc:

Dear Mike,
Hope you are well! It has been over a year since we share a stage in Japan.
May | check on something with you?

We noticed Liquid successfully placed a block of GRAM tokens.

SE 054
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 47 of 72

We are an investor in GRAM, and have an interest to trade some GRAM tokens.
Do you think we can learn more about how we can work together?

Thank you, and the next time you are in San Francisco or Shanghai, please let me and my partners iy
copied) know.

Mike Kayamori

Co-Founder CEO, Liquid Group Inc.

(+65) 9457-5411 / (+81) 70-4170-7274

Zoom : https://z00m.us!/j/2511399455

Singapore : 80RR, 80 Robinson Road 9F Singapore 068898

Japan : 7104-0031 RRM PRE RR—T B2H15 19F https://www.edogrand.tokyo/access
Vietnam: 22F, Saigon Center 2 Tower, No. 67 Lé Lgi street, District 1, HCMC, Vietnam
mike. kayamori@liquid.com

www. liquid.com

a4 Liquid

by Quoine

065
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 48 of 72

Exhibit G
Case TASER YIGRSR Tidhh @ eraruMare cay 4 Filed 07/01/20 Page 49 of 72

From: yman

Sent: Thursday, July 18, 2019 8:56:58 AM

To: Co

Bcc:

Subject: Re: Good catching up.

Attachments: Press Release TON Labs.pdf; ATTOO001.htm

H = and

Hope all is good .Theres lots of exciting developments with TON.

[attach a press release from TON labs who are rolling out the tools as planned,and they have met a very enthusiastic
reaction from developers.

Can we do a catch up call next week to update you on progress on TON and TON labs.

We can talk about the wallet development and how to run a super node and give you an update on our recent
dialogue with Pavel and the Telegram team.

Please let me know when could work

John.

e773
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 50 of 72

Exhibit H
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 51 of 72

From: John Hyman (jJohn@gramvault.com)
Sent: Wednesday, June 12, 2019 12:47:45 PM

D

y

wa

faviton.ventures (fav@ton.ventur
Subject: TON Ecosystem development 2019 06 O05 v2 2.pdf
Attachments: TON Ecosystem development 2019 06 05 v2 2.pdfi-

ATTOOOO1.txt

Thanks for your time and patience with WiFi.

Here’s the deck -please pass on ta your colleagues.
We would love to have you as an investor here so let’s keep talking
John

763
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 52 of 72

 
 

Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 53 of 72

Problems

Lack of infrastructure

Development is challenged by programming
language incompatibility, inconsistent infrastructures,
lack of advanced tools and communication

Absence of true decentralization

Existing CApps are websites or apps using 2.0
paradigm. Decentralization has never been achieved

No existing audience

The audience does not exist, each DApp has to find the
way to the audience on its own now. Evidently, it fails

Disconnected
Blockchain now is 4 disconnected walled aarden

Poor UI/UX

Inconvenient account management

Strictly confidentia

Some of the blockchain ecosystem challenges

Needed Solutions

Simple and powerful tools

Simple and powerful tools for smart-contract and
DApp development workflows

Max decentralization

Max decentralization: each DApp in the ecosystem is
a separate self-sufficient unit that can be used on its
own or as a building block within a unique use-case.

Clear user onboarding

Clear go-to-market and user onboarding from
TON.Dev to DAppStore

Competitiveness

The ecosystem to deliver DApps compatible with
non-blockchain services, traditional banking, loT, etc.

User friendly
Hassle-free operations with private keys

mm
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 54 of 72

TON from Telegram — solving scalability and

mass adoption

Blockchain

Nodes

 

Node C++

FIFT Compiler

Some FIFT
smart-contracts

Light-client C++

TON Node

 

io

 

\

~

A

 

Network
(ADNL)

Sharding

 

 

 

 

 

 

i Transaction Consensus ’
Executor Engine
Virtual Key-Value
Machine Store

 

 

Mes

J

strictly confidentia

37
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 55 of 72

strict ¥ OO Fidentia

TON Labs — Contributing to the TON Ecosystem

Phase | Phase II

    
      
 
   
 
 

  
    

 

 

 

1
(Pre-production) I (Vision)
ta. I
a i I
a > !
7 TON.DEV \!
f 4, 1
+ TON Node \
/ * Toolchain/Compilers ns i ae
/ * SDK th a
i Platform  ! } >
: B2D! monetization | \
‘ 1
\ ' / \
\ i 4
\ Crowdfundi \
\/ Crowdfunding \
met TON.WIRES |
/ I . Grampay i
Telegram \ 1 \ + Fintech j
c— ! ae loT on TON /
— 1
1 | 7
{| TON.SPACE | B2Bs /
1
| 250+M Users |. Ton wallet /
Ll + DAppStore/Browser I “
+ Access Management _
B2C2
Business t daper tocustomers; 7 Business to business —

 

7°:
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 56 of 72

Key metrics

Day 1

(A)

DappChain
Node Rust multi-cloud
AWS/AZURE/GC
TON
Dev

LLVM Compiler

Solidity Compiler

The ecosystem’s health is
indicated by volume and
diversity of transactions

Toolchain, Smart-contract library
Asm, C, Solidity, ete.

SDK

Multi-platform hole Bis

  

TON Dev
Community

TON Space
Wallet/DAppStore/Browser

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1
Day 100 Day 1,000
| - ~
1,000,000 ; 100,000,000
users ; users
\. 7 ha Zz
( iz ~
60 ' 150
contributors contributors
\ :* J
(1,500,000 ' ( 500,000,000 )
contracts contracts
deployed ' \ deployed J
f~ a
20 partners | | 1,000 partners
joined i joined
Ne ’ Nee e
1
{ 10,000 : (1,500,000)
developer- developer-
entrepreneurs \_ entrepreneurs }
fr fc “
500 Dapps ! | 500,000 Dapps
delivered ‘ delivered
i 1 al

 
Wires enabled use case examples

Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 57 of 72

Plugged Services

Cold wallets integration

Telegram API integration

Payment crypto and fiat (online)
Exchanges crypto and fiat (online)
KYC& AML services

Advertising in Telegram

Enabled business models

.

Wallets and exchanges
Loyalty programs

Virtua’ Cards

Day 100

Grampay (offline)

Crowdfunding (Launchpad)

Corporate management (legally binding)
Billing system

Document management

LPWAN loT network connection
Oracles: government and public data

ZKP ete.

Enabled business models

.

E-commerce for services and nonphysical
goods

Fintech

Alarm and theft protection

Day 1000

Plugged Services

* Accounting System

Scoring providers

Last mile logistics

* ABSERP / WMS

CRM

* CMS

Enabled business models

End-to-end logistics
Physical goods marketplaces

Full-fledged business operations
support

E-Government
Elements of the vision to manage sustainable.
growth

Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 58 of 72

strict y conf dent a

Sustainable open source mentality and business model

Distributed "Cloud" development team

Direct partner — like relations with developer entrepreneurs

Intelligent sequencings and balancing of Open Source and monetization

Gradual development of global business development capabilities
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 59 of 72

Exhibit |
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 60 of 72

   
  

Introducing

TON LABS

September 2019
DLT! economy has explosive growth potential

tJ KO

Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 61 of 72

A)

TON LABS

Currently aly one DLT/blockenain use case got wide adoption — p2p eryptocurrency transfers, but even this case is limited to less

than G,1% of its real potential.

Some experts expect that DLT economy turnover may reach 50+ trillion US Dollars in transaction volume by 20257,

There is a wall between the technology and actual usage which consists from development barrier, bad UI/LX, low speed and high

transaction costs for existing dlockchains.

DApos® also never nad direct access to large pool of users.

_-Transaction volume projection in 2025, §$ trillion?-~.

c $50 Trillion+

    

: B2B B2B B2C

' services marketplace marketplace
t

f

i

i Public Travel and Digital

1 services hospitality content

  

a ee

~ Distrisuled Ledger Technology
- Source: McKinsey “Competing in a world af sectors without borders”
~ Decertiralized Applications

 

 

  

 

  

 

‘
Health Wealth and é
orotection
Global corporate Mobility i
services é
Po ,
ae ariten é

 

 
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 62 of 72

Upcoming TON ecosystem will break the blockchain (A)
adoption wall ee

 

=" Complimentary solutions of Telegram, TON and TON Labs enable clear path for adding value to existing online
business models by implementation of DLT solutions.

= Existing Telegram userbase should fuel initial growth of TON ecosystem.

™ TON Labs solutions will facilitate stable TON ecosystem growth to become the largest DLT ecosystem in the
world.

Telegram TON TON Labs

 

Easy access of users to
TON ecosystem

280+ million users

Fast and scalable "backend"
— TON blockchain Easy TApps! creation by
developers

10x times more than
current number of "crypto

users” GRAM cryptocurrency
Easy usage of TApps by

Growing very fast users

1 — TON Application Striethy epantidentiz
Strictly confidential

ee:
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 63 of 72

TON Labs highlights (A)

TON LABS

 

# Founded in April 2018, after the closing of the second Token Sale Round of TON with the mission to
contribute to maximizing TON ecosystem potential.

=" Founders personally invested significant amount into TON.

*" Founding team with vast venture and entrepreneur experience, including expertise of scaling large
organizations.

=" Team of more than 45 experienced developers geographically decentralized:
* Organized and well managed development process using proven team collaboration frameworks;
* Modern technology stack (React Native, Rust, etc.);
* 5 finalists of world programming contests and many other programming awards;
* Active contributor to various open source projects.
= The largest contributor to TON blockchain testing.
™ Developed the only other implementation of TON Full Node based on initial public specifications.

™ Playing one of the leading roles within TON oriented blockchain community including very close
technical collaboration with TON team.

a

Strictly confider
295
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 64 of 72

TON Labs enables mass adoption of DLT (A)

2019 2020+ TON LABS

Ethereum and other
blockchain developers

community

 

i Developers new to
blockchain

 

1M+ of groups, channels
and bot developers

 

’
Telegram:
‘
i
1
280M+ Users ‘
é
t
lone ee ne eee ee eee ee eee ween eeen--t
7 — Business to developers; ? — Business to customers: 39 — Business to Qusiness ; 4 — TON application Strietiy confidential

anne:
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 65 of 72

TON Labs: TON DEV and developers’ platform (A)

TON LABS

tapeenepeers ts

 

 

Product details Revenue streams

= Licensing payments

One platform for development, debugging and deployment y
for commercial use;

of smart contracts.

=» Cloud services:
; * Support;
Easy entry for developers into coding for TON — using » Formal verification:

languages they already know (Solidity, all supported by LLVIM).

; ; ; Other fees:
2nd implementation of TON Node with unique features:

services pre-integration, database and etc. " Fees for services pre-

integration into
Node/SDK;

=» Fees for services
reselling.

 

Developers can access TON and unique Node functions with
unified code from all devices.

 

i
i
i
i
i
t
i
i
i
i
; = Fee development.
i
i
i
i
i
i
i
i
I
i

7 - Integrated Development Environment
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 66 of 72

TON Labs: TON.SPACE and consumer platforms (A)

TON LABS

tapeenepeers ts

 

 

Revenue streams Product details

* TON Wallet Fees: Ton Wallet is one of the main entry points into TON

» Acquiring; ecosystem for end users.
» Exchange:
= Transfers;
« Staking.

i i

i i

I j

i i

i |

I i

i Banking services for wallet clients developed in
t

I {

* Up sales: deposits, loans,

i {

I |

i i

i i

i |

i |

i {

I {

partnership with fintech giant Wirecard'.

investments, etc.

inter ;
« Gram Pay TApps platform or browser interconnected with

Telegram messenger.
» Transaction fees;

~ Exchange fees.

 

Payment system for merchants and consumers based
Mee ee a ee ee j on Grams and TON stable coins.

 
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 67 of 72

TON Labs offers comprehensive licensing model (A)

TON LABS
PERMISSIVE OPEN COPYLEFT OPEN ENTERPRISE
SOURCE LICENSE SOURCE LICENSE LICENSES
; TO STN SOT a ices al
MOI aE Bese) ele /STARTUP" NODE D-CENTER” NODE
yy, eI ee

Kubernetes
SDK

   

      
   
 

  

IN earl Cootiare) Gramscan.io
Ole
Meee ea

 
 
  

Cloud IDE

Ae a Meal)

Ri

RT " ,
ANesite TON Labs TappChain Public
alee . ECP a Ua

ElasticSearch TON Wires

Graphol

 

 
 

Standard Support Premium Support

Community Support +e +a
oa Subscription Subscription

  

E2052
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 68 of 72

Key metrics: exceptional growth potential (A)

ee TON LABS

Current Projections
Year] ——- TONSPACE —— Year5
™" Company has spent ca. 2m USD \
/[ Wallet/Surf
on product development: w
™ More than 40 developers;

Transaction fees Revenue per client

™ Current burn rate is ca. 200K per annum

USD per month ~ mostly on
payroll;

 

 

 

 

 

  
 

s Average projected monthly burn Staking fee revenue Number of users Number of Active
ign
rate for the next 10 months is ca. \ ses ws /
350K USD;
= TON DEV and TON SPACE are Year] TON DEV tars
already in beta testing;
=" Marketing activities ~— within
community have already started. Licensing Number of Licensing Number of
Revenue licenses Revenue licenses

  

 

2°:
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 69 of 72

TON Labs: Road map

___public jaunch _|

 

~TONDEV

 

Solidity, LLVM
compilers

| TON Blockchain |

 

C++,
RUST

TON Dev Token
listing on Exchanges

Formal verification |
factory launch

Q

TON LABS

 

500K Tapps deployed
|

75K TON
DEV licenses

 

 

 

 

 

 

 

 

  

(| | launch |
(0 }+®@ 1) 2 (3 4) (5 (6-47)
a3 7 9 | 0419 7 Q120 | Q2 20 7Q320 $%;Q420  Q221 | 2022
TON SPACE |
public launch Compliant SURF coverage of all

 

 

 

 

of TON SPACE

 

Community test

 

 

 

 

TON Walle:/Surf
launch

Gram Pay
Launch

Launchpad with

major exchange

100K merchants
support

 

US and Japan

licenses TON

     

 

Wallet / Surf

stable coins

key markets

 

 

 

Voice support
1M Merchants

support
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 70 of 72

TON Labs team consists of 45+ professionals
geographically decentralized around Europe

Alexander Filatov
Founder&CEO —™
25+ years of management and
investment experience

* Former CEO of 75K+ and 25K+
employees’ companies

   
 
 
    

* Established his first tech
company in 1999

 

John Hyman
Business Development,
* Has 30+ years of high level
experience in |B, Asset
Management (Morgan Stanley,
Renaissance Capital)

* Former Head of International
Business in Telegram

 

Pavel Prigolovko

ounder & > ~

 
  
 
     

Investor and entrepreneur for
the last 10 years

- Co-Founder of Pay Ring

* Began his careerin FMCG
(Mars, BAT, Inbey)

Vyacheslav Belenko

VP Engineering \
* 20+ years in s/w

development experience:

embedded s/w, client served
solutions

  
   
   
   

* Former Chief s/w architect in
LG Electronics (CIS)

 

 

Dmitry Malyugin

ounae .COOo —™

 

10+ years of strategy and
operations and VC&PE
expenence

 
  

Began his career as strategy
consultant (E&Y, KPMG,
Roland Berger)

Anton Serkov
Chief Client Software \

Solid programming .
experience for mobile, web
and desktop platforms

 

 
   

Winner of ACM
programming contests

   

A)

TON LABS

 

Dmitry Goroshevsky
Founder & CTO
Developed a wide range of
innovative solutions in
telecom and distributed

computing

Co-author of patents in
serverless p2p technology

 

Andrey Kurochkin

Lead Network Architect

Full stack developer for
10+ years

S/w engineer in LG
Electronics and Quora
infrastructure team

 

trictly contiadentia
=<:
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 71 of 72

TON Labs is evaluating financing options that could A)
include a bridge financing from Tier 1 venture investors (a

TON LABS
Terms:
™ Up to 5million USD bridge in form of CLA:
Cap $50m;
Discount 20% to Round A.
® Round A — Q1'20-Q2'20, after launch of TON and ecosystem explosion.
Use of funds:
™ Development and testing of current products (team boost — core team up to 60 developers, operations);
® Launch of the Wallet/Surf products in new markets (USA, Japan and Hon Kong licensing);
™ Customer and developer experience (UI/UX);

™ Targeted marketing of TON SPACE and TON DEV products to boost developer and customer acquisition.

aa °<:
Case 1:19-cv-09439-PKC Document 247-4 Filed 07/01/20 Page 72 of 72

s | |
. -
ase tadinie

jAyman@tonlabs.\o

 
